t c no united_states tax_court fpl group inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date on its consolidated federal_income_tax returns for the years in issue f claimed a credit for federal taxes on fuels f now seeks credits in addition to amounts claimed on f’s original federal_income_tax returns r argues that the so-called one claim rule contained in sec_6427 i r c acts as a bar to f’s additional claims for credit under sec_34 i r c held f is not barred by the so-called one claim rule_of sec_6427 i r c from obtaining additional credits under sec_34 i r c robert thomas carney for petitioner james f kearney for respondent - - opinion ruwe judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule the sole issue presented is whether petitioner is barred by the so-called one claim rule_of sec_6427 from obtaining a credit under sec_34 for amounts of federal excise_taxes paid on fuels background fpl group inc is a corporation organized and existing under the laws of the state of florida with its principal office located in juno beach florida fpl group inc and subsidiaries petitioner filed consolidated federal_income_tax returns for the years through petitioner attached to each return a form_4136 computation of credit for federal tax on fuels form_4136 is used to claim credit for federal excise_tax paid on fuels sold or used during the period of the claim on its federal_income_tax returns for those years petitioner claimed credits for federal taxes on fuels as follows year credit dollar_figure big_number big_number big_number big_number ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in its second amended petition petitioner alleged that respondent erred in failing to allow additional fuel tax_credits for vehicles which are not highway use vehicles in the following amounts year credit dollar_figure big_number big_number these amounts are in addition to the amounts claimed as credits on petitioner’s original federal_income_tax returns for those years discussion i summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 101_tc_294 61_tc_861 rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment 1s appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir respondent as the moving party bears the burden of proving that no genuine issue exists as to any material fact and that he is entitled to - - judgment as a matter of law see 100_tc_32 85_tc_527 in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see bond v commissioner supra pincite naftel v commissioner supra pincite in the instant case there is no genuine issue as to any of the material facts that we have set forth in the background section of this opinion il sec_6427 and sec_34 respondent argues that petitioner is making a second claim under sec_6427 and that the so-called one claim rule contained in sec_6427 acts as a bar to petitioner’s claim for credit petitioner argues that its claim for credit is being made under sec_34 and that the one claim rule in sec_6427 has no application a sec_6427 sec_6427 provides a mechanism whereby a purchaser of fuel can obtain payment from the secretary of taxes previously imposed on fuel which was not used for taxable purposes by the - - purchaser see sec_6427 subsections a and of sec_6427 specifically pertain to nontaxable uses of diesel_fuel previously taxed under sec_4041 and limitations on filing a claim for payment under sec_6427 are addressed in sec_6427 the general_rule of limitation for payment of claims filed under sec_6427 is that not more than one claim may be filed by any person with respect to fuel used during the taxable_year sec_6427 provides sec_6427 time for filing claims period covered ---- general_rule ---except as provided in paragraphs and not more than one claim may be filed under subsection a b d e in sec_6427 nontaxable uses --except as provided in subsection k if tax has been imposed under sec_4041 or c on the sale of any fuel and the purchaser uses such fuel other than for the use for which sold or resells such fuel the secretary shall pay without interest to him an amount equal to xk kek sec_6427 nontaxable uses of diesel_fuel and aviation_fuel taxed under section -- in general --except as provided in subsection k if any fuel on which tax has been imposed by section is used by any person in a nontaxable_use the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the aggregate amount of tax imposed on such fuel under section sec_4041 imposes a tax on fuel sold for use or used in a diesel-powered highway vehicle sec_4041 does not apply if tax was already imposed under sec see sec_4041 a sec imposes a tax on the sale of any taxable diesel_fuel by the producer or importer thereof see sec a taxable diesel_fuel is that which is suitable for use ina highway vehicle see sec a -- - and g h or q p in by any person with respect to fuel used during his taxable_year sec_6427 does not refer to any claims filed under subsection k sec_6427 makes the following reference to an income_tax_credit in lieu of payment sec_6427 income_tax_credit in lieu of payment ---- allowance of credit against income_tax --- for allowances of credit against the income_tax imposed by subtitle a for fuel used or resold by the purchaser see sec_34 b sec_34 sec_34 allows a credit against income_tax imposed under subtitle a for the taxable_year equal to the sum of the amounts payable to the taxpayer under sec_6427 see sec_34 ’ ‘the exceptions provided in paragraphs and of sec_6427 are not relevant to this case ‘ sec_34 provides sec_34 general_rule --- there shall be allowed as a credit against the tax imposed by this subtitle for the taxable_year an amount equal to the sum of the amounts payable to the taxpayer---- under section a with respect to fuels used for nontaxable purposes or resold or b with respect to any gualified diesel-powered highway vehicle purchased or continued - however credit is not allowed under sec_34 for an amount payable under sec_6427 if a claim for such amount is timely filed and is payable under such section sec_34 cc analysis the court of federal claims has recently held that the one claim rule under sec_6427 does not bar timely claims for tax_credit under sec_34 see 47_fedclaims_298 we agree with the court of federal claims and its reasoning sec_34 provides there shall be allowed as a credit an amount equal to the sum of the amounts payable to the taxpayer under sec_6427 the text of sec_34 does not suggest that the credit it affords is limited by any of the procedural provisions of sec_6427 rather the reference to sec_6427 contained in sec_34 appears merely to be a convenient measure of the amount of the credit to be afforded sec_6427 does not purport to control or limit the rights continued deemed purchased under sec_6427 g during the taxable_year determined without regard to sec_6427 sec_34 provides sec_34 exception --credit shall not be allowed under subsection a for any amount payable under sec_6421 or sec_6427 if a claim for such amount is timely filed and under sec_6421 or sec_6427 is payable under such section - afforded petitioner under sec_34 sec_6427 k provides for allowances of credit against the income_tax imposed by subtitle a for fuel used or resold by the purchaser see sec_34 the plain language of sec_6427 k indicates that credits are provided in sec_34 not sec_6427 indeed sec_34 contemplates that a taxpayer may have made claims for payment under sec_6427 and disallows credit only to the extent it duplicates such claims respondent argues that sec_6427 which generally prohibits the filing of more than one claim for payment prohibits any credit if the taxpayer has made a prior claim for credit under sec_6427 but sec_6427 imposes the one claim rule only with respect to claims for payment made under specified subsections subsection k is not one of the specified subsections in subsection and as previously explained claims for credit are made under sec_34 not sec_6427 k the legislative_history of the airport and airway revenue act of publaw_91_258 sec 84_stat_246 which added sec_6427 to the code supports our view that sec_34 and sec_6427 are parallel authorities section a of that act added sec_6427 to the code while section c of the act 84_stat_248 amended the existing sec_39 which is now section --- - by adding the language now found in sec_34 ’ the text of the conference_report provides in part as follows this amendment provides procedures for the payment of amounts under a new sec_6427 of the code or for the crediting against income_tax under the existing sec_39 of the code in the case of the retailers excise_taxes on gasoline and special fuels the amendment also provides that in general the time for filing claims for credit under sec_39 and the time for filing full-year claims by government bodies or exempt_organizations for excise_tax payments under specified sections of the code will be comparable to the time in which claim for credit or refund of income taxes may be filed the house recedes with technical changes conf rept pincite 1970_1_cb_401 the conference_report speaks of procedures to be made available in a parallel structure of relief by payment sec_6427 or by crediting against income_tax sec_39 the conference_report does not suggest that sec_6427 provides the exclusive or otherwise controlling authority the senate report confirms our conclusion that sec_39 and sec_6427 were viewed by congress as parallel authorities the senate report provides the following discussion regarding the different treatments of credits against income_tax and payments under the excise_tax provisions under the committee amendments credits against income_tax for gasoline diesel fuels special fuels or lubricating oil tax sec_39 are to give rise to see supra note -- - interest on overpayments as in the case of other income_tax credits on the other hand payments under the excise_tax provisions sec_6420 sec_6421 sec_6424 and sec_6427 for the gasoline diesel fuels special fuels or lubricating oil taxes as the case generally with regard to excise_taxes and as under present law are made without interest being paid to the taxpayer s rept pincite 1970_1_cb_386 the senate report does not suggest that the credits available under sec_39 were created or limited by sec_6427 the senate report also notes the extension of the time within which a sec_6427 claim may be made will make the filing of full-year claims but not the quarterly claims for refunds under secs similar to the new rule for claims for credits against income_tax under sec_39 s rept supra pincite c b pincite thus the relief afforded by sec_39 and sec_6427 appears to have been intended to be equal in authority and effect iiit conclusion for the foregoing reasons we deny respondent’s motion for partial summary_judgment and we hold that petitioner is not barred by the so-called one claim rule_of sec_6427 from obtaining a credit for fuel tax under sec_34 an appropriate order will be issued denying respondent’s motion for partial summary_judgment
